Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-33, 35-37, 39-46 & 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (WO 2018047602).

26. Nakamura et al. teach:
A motor assembly (2 + 3) comprising an outer stator 3, a rotor assembly 2, a separating can (40 + 14 + 13), and a bearing assembly (11 + 12) with a first bearing 11 and a second bearing 12, 
the rotor assembly has an inner rotor 2 and a shaft 21 and defines an axial direction and a radial direction of the motor assembly (fig 1), 
the motor assembly includes a magnetic air gap (magnets 22 define the magnetic airgap, fig 1) between the outer stator and the inner rotor, the separating can has a split tube section 40 and a separating can base part (13 + 14), 

the split tube section and the separating can base part overlap in a first predefined axial region (fig 1 below), and 
a seal 18 is provided in the first predefined axial region between the split tube section and the separating can base part.

    PNG
    media_image1.png
    824
    604
    media_image1.png
    Greyscale

27. Nakamura et al. teach:
The motor assembly according to claim 26, wherein the separating can base part 13 has a first bearing seat (surrounding bearing 11/12, fig 1 above) receiving the first bearing.

The motor assembly according to claim 26, wherein the separating can base part 14 is disposed in a first predefined axial region at least partially radially outside the split tube section (figure 6).

30. Nakamura et al. teach:
The motor assembly according to claim 26, wherein the inner rotor and the first bearing are spaced apart from each other (to define the space that holds the can, fig 1), such that a second axial region is provided between the inner rotor and the first bearing (in the region of can base part 13, fig 1), and the first predefined axial region is, in the axial direction, completely or partially provided in the second predefined axial region (in the region of the 2nd bearing 12, fig 1).

31. Nakamura et al. teach:
The motor assembly according to claim 26, wherein the split tube section has an axial end facing the separating can base part, and the rotor assembly extends on both axial sides of the axial end (fig 1).

    PNG
    media_image2.png
    824
    604
    media_image2.png
    Greyscale

32. Nakamura et al. teach:
The motor assembly according to claim 26, wherein the split tube section or the separating can base part has an annular section, the outer surface of the outer stator is connected to the annular section, preferably by a press-fit connection (figs below), an adhesive bond (figs below), or a screwed connection.

    PNG
    media_image3.png
    824
    606
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    421
    700
    media_image4.png
    Greyscale




The motor assembly according to claim 26, wherein the seal comprises a sealing member 18 (o-ring) formed as a layer of an elastomeric material connected to the separating can base part (figs above).

35. Nakamura et al. teach:
The motor assembly according to claim 26, wherein the seal has a sealing member 18, the split tube section has split tube section projections 41 on its outer surface (fig 5), the outer stator has a stator core 31, a winding assembly 33, and a molded part/insulator 32, the molded part has a plurality of molded part projections (since it is between the coils and the stator core teeth 31b, there are multiple projections, figs 4 & 6 and excerpt below), and the motor assembly defines a sealing member space in the first predefined axial region (fig below), the sealing member space is radially inwards (in-between the base part and the tube section, fig below), at least in sections, defined by the split tube section, and is radially outwards (in-between the base part and the tube section, fig below), at least in sections, defined by the separating can base part, and is at least in sections defined on a first axial side (the end of the motor, fig 1) by the separating can base part, and is at least in sections defined on a second axial side (opposite end of the motor, fig 1) situated opposite the first axial side by the split tube section projections or at least in sections by the molded part projections, and the sealing member is disposed in the sealing member space (annotated fig below).

    PNG
    media_image5.png
    62
    907
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    524
    835
    media_image6.png
    Greyscale

36. Nakamura et al. teach:
The motor assembly according to claim 35, wherein the sealing member comprises a sealing ring 18.

37. Nakamura et al. teach:
The motor assembly according to claim 36, wherein the sealing member comprises an O-ring 18, an X-ring, or a V-ring.

39. Nakamura et al. teach:
The motor assembly according to claim 35, wherein the sealing member is pressed in the radial direction into the sealing member space at least in sections (since the o-ring is radially between the tube section and base part, figs above).




The motor assembly according to claim 35, wherein the molded part is configured as a stator end disk or as a stator encapsulation (the insulator surrounds the top and bottom of a cylindrical stator core and qualifies as a disc/disk and it also qualifies as an encapsulation due to it surrounding the top and bottom of the stator core, see excerpt above rejection of claim 35).

41. Nakamura et al. teach:
The motor assembly according to claim 35, wherein the molded part is additionally configured as an insulating body 32, at least onto sections of which the winding assembly is wound (excerpt above).

42. Nakamura et al. teach:
The motor assembly according to claim 35, wherein the molded part is configured as a substrate for a winding connection (the windings on the insulator are connected to a pcb/controller and qualify the insulator as a substrate for winding connection).

43. Nakamura et al. teach:
The motor assembly according to claim 35, wherein the outer stator has stator grooves on its inner surface, which stator grooves are configured to enable sliding the outer stator onto the split tube section by moving the split tube section projections in the stator grooves during assembly of the motor assembly (figs 3 & 4 below).

The motor assembly according to claim 43, wherein the split tube section projections are formed as ribs 41 and extend in the axial direction into the region of the stator grooves to enable alignment of the outer stator relative to the split tube section (figs 3 below & 4).

    PNG
    media_image7.png
    433
    635
    media_image7.png
    Greyscale



45. Nakamura et al. teach:
The motor assembly according to claim 44, wherein a split tube section projection is disposed at least in sections in each stator groove (fig 4 below).

46. Nakamura et al. teach:
The motor assembly according to claim 43, wherein the outer stator has pronounced stator poles with stator pole heads 31b, and the split tube section 

    PNG
    media_image8.png
    452
    701
    media_image8.png
    Greyscale

50. Nakamura et al. teach:
A pump assembly (title and figs above), that comprises a motor assembly according to claim 26.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Damm et al. (EP 2607710).

28. Nakamura et al. has been discussed above, re claim 27; but does not teach that the split tube section has a second bearing seat receiving the second bearing.

Damm et al. teach that the split tube section/canned pot 13 has a second bearing seat/bottom part 14 receiving the second bearing 17 to make a centering aid.

    PNG
    media_image9.png
    203
    914
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    830
    730
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Nakamura et al. so that the split tube section has a second bearing seat receiving the second bearing, as taught by Damm et al. so as to provide a centering aid.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al..

34. Nakamura et al. has been discussed above, re claim 33; but does not teach that the sealing member is formed as an injection molded member.




Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Nakamura et al. so that the sealing member is formed as an injection molded member, as taught by Nakamura et al. so as to increase productivity of the motor.

Claim 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view Rapp (DE 10034302).

47. Nakamura et al. has been discussed above, re claim 26; but does not teach that the seal is configured as an adhesive bond with an adhesive, the adhesive connects the split tube section and the separating can base part to each other.

Rapp teaches that the seal (both sleeves are sealed with glue, excerpt below) is configured as an adhesive bond with an adhesive, the adhesive connects the split tube section/sleeve 22 and the separating can base part/sleeve 24 to each other to prevent leaks.

    PNG
    media_image11.png
    65
    899
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    721
    588
    media_image12.png
    Greyscale



48. Nakamura et al. has been discussed above, re claim 26; but does not teach that the seal is configured as a welded connection, that welded connection connects the split tube section and the separating can base part to each other.

Damm et al. teach that the seal is configured as a welded connection, that welded connection connects the split tube section and the separating can base part to each other to prevent leaks.

    PNG
    media_image11.png
    65
    899
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Nakamura et al. so that the seal is configured as a welded connection, that welded connection connects the split tube section and the separating can base part to each other, as taught by Damm et al. so as to prevent leaks.

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Lebkuchner et al. (US 8083500).

49. Nakamura et al. has been discussed above, re claim 26; but does not teach that the separating can base part forms a groove at least in sections, the groove engages in the split tube section, the groove is preferably configured as a circumferential groove.

Lebkuchner et al. teach that the separating can base part 12 forms a groove (annotated fig below) at least in sections, the groove engages in the split tube section 20, the groove is preferably configured as a circumferential groove to make a centering aid for the split tube section.

    PNG
    media_image13.png
    748
    593
    media_image13.png
    Greyscale

.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Dunn (GB 799855).

38. Nakamura et al. has been discussed above, re claim 35; but does not teach that the sealing member has a support ring and a sealing ring, wherein the support ring adjoins the split tube section projections or molded part projections at least in sections on the second axial side of the sealing member space, and wherein the sealing ring is disposed between the support ring and the first axial side of the sealing member space.

Dunn teaches that the sealing member has a support ring 32 and a sealing ring 29/30, wherein the support ring adjoins the split tube section projections 30 (numeral 30 is the part of the partition 19 that projects into the base part 20, fig 1) or molded part projections at least in sections on the second axial side of the sealing member space (the groove that holds the sealing ring and support ring between the partition and base part, fig 1), and wherein the sealing ring is disposed between the support ring and the first axial side of the sealing member space to make a centering aid for the partition (fig 1).

    PNG
    media_image14.png
    458
    825
    media_image14.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Nakamura et al. so that the sealing member has a support ring and a sealing ring, wherein the support ring adjoins the split tube section projections or molded part projections at least in sections on the second axial side of the sealing member space, and wherein the sealing ring is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832